IN THE DISTRICT COURT OF APPEAL
                                                     FIRST DISTRICT, STATE OF FLORIDA

GALLET & ASSOCIATES, INC. and                        NOT FINAL UNTIL TIME EXPIRES TO
ALAIN GALLET,                                        FILE MOTION FOR REHEARING AND
                                                     DISPOSITION THEREOF IF FILED
         Petitioners,
                                                     CASE NO. 1D14-2701
v.

THE PLAZA CONDOMINIUM
ASSOCIATION AT BERKMAN PLAZA,
INC., a Florida Corporation, and
BURKETT STUCCO, INC.,

     Respondents.
______________________________/


     Opinion filed February 23, 2015.

     Petition for Writ of Prohibition – Original Jurisdiction.

     W. Robert Sickler and Brian M. McClendon of the Law Firm of Lloyd, Gray,
     Whitehead & Monroe, P.C., Birmingham, AL, and Lloyd R. Schwed of Schwed,
     Kahle & Kress, P.A., Palm Beach Gardens, for Petitioners.

     Edward M. Whelan of Whelan Construction Law, P.A., Jacksonville, for
     Respondent The Plaza Condominium Association at Berkman Plaza, Inc.



     PER CURIAM.

           DENIED.

     LEWIS, C.J., CLARK, and MARSTILLER, JJ., CONCUR.